Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the amendment filed on December 21, 2021. Claims 1-3, 5-7, 9-17 and 22-27 are pending. Claims 1-3, 5-7, 9-17 and 22-27 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Cozens et al. US 8,762,272 B1) teaches systems and methods for conducting electronic peer-to-peer payments. More particularly, an email payment system and method to provide users with the ability to initiate and send payments to one more recipients via email messaging. A user interface is provided in an email client that allows a user to insert payment with the email. Payment details are collected through one or more payment modals displayed in the email client. A payment object is inserted into the body of the email and is displayed to both the sender and recipient.
(CAPPS et al. US 2017/0287022 A1) teaches systems and methods for facilitating transactions between a merchant-partner and an end-user. In one embodiment, a service provider: (a) stages a transaction between a merchant and a consumer; (b) creates a transaction-specific unique reference locator (URL) linked to a transaction-specific web page; and (c) sends the transaction-specific URL to the consumer's mobile device. Whereupon the consumer clicks on 
(Katzin et al. US 2012/0158589 A1) teaches a social media payment platform apparatuses, methods and systems ("SocialPay") transform message posts to social networks via SocialPay components into payment transaction receipts social merchant-consumer bridging offers. In one implementation, the SocialPay obtains a user social pay initiation trigger, and obtains user social data from a social networking site. The SocialPay identifies a social pay command within the user social data. In one implementation, the SocialPay, in identifying the social pay command within the user social data, parses the user social data, and extracts a social pay command string within the user social data. The SocialPay determines a payor identifier, a payee identifier, and a payment amount using the social pay command string. Based on the identified social pay command, the SocialPay initiates a funds payment transaction.
Even though, the prior art of record teaches payment processing systems and methods performing the above mentioned steps, the prior art of record fails to teach in any combination a computer-implemented method and system for facilitating a money transfer comprising the steps of detecting, by the payment processing service in real-time via the connection to the messaging platform and based on one or more messages exchanged between the user and the recipient user, 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(CAPPS et al. US 2017/0287022 A1) teaches systems and methods for facilitating transactions between a merchant-partner and an end-user using a transaction-specific unique reference locator (URL) linked to a transaction-specific web page.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691